Citation Nr: 0709446	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  00-24 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for status post skin graft with rotation flap of the left 
lateral malleolus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, that granted entitlement to compensation under 
38 U.S.C.A. § 1151 for status post skin graft with rotation 
flap of the left lateral malleolus.

In her substantive appeal dated November 2000, the veteran 
indicated that she wished to have a travel board hearing.  
However, a Report of Contact dated December 2002 shows that 
she no longer wished to have a hearing.  

In December 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

The veteran's status post skin graft with rotation flap of 
the left lateral malleolus is manifested by scar(s) that 
measure less than 12 square inches (77 square centimeters).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post skin graft with rotation flap of the left lateral 
malleolus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 5271-7803 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in January 2004.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of her and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional letter was sent to the veteran in 
December 2004.

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of her claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the January 2004 
notice letter was subsequently considered by the RO in the 
April 2004 and July 2006 supplemental statements of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  An examination is not 
possible in this case, as the veteran's left lower extremity 
has been amputated.  The duty to notify and assist having 
been met by the RO to the extent possible, the Board turns to 
the analysis of the veteran's claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As an initial matter, the Board notes that the veteran has 
been denied compensation for a below the knee left leg 
amputation as secondary to the status post skin graft with 
rotation flap left lateral malleolus.  As she has not 
perfected an appeal, that issue is not before the Board on 
appeal.

During the pendency of this appeal, regulatory changes 
amended the criteria for evaluating skin diseases.  The Board 
notes that when a regulation changes during the pendency of a 
claim for VA benefits and the regulation substantively 
affects the claim, the claimant is entitled to resolution of 
his claim under the version of the regulation that is most 
advantageous to him.  In VAOPGCPREC 3-2000 (April 2003), VA's 
General Counsel held that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.

If a veteran has separate and distinct manifestations 
relating to the same injury, she should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2006).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would over compensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban, 6 Vet. App. 259.

In May 2000, the veteran was granted entitlement for 
compensation for status post skin graft with rotation flap 
left lateral malleolus under 38 U.S.C.A. § 1151 and was 
assigned a noncompensable disability rating under Diagnostic 
Code 7805-5271, effective November 30, 1999.  In a July 2006 
rating decision, the RO increased the disability rating for 
the above disability to 10 percent under Diagnostic Code 
5271-7803, effective November 30, 1999.    

Under the previous rating criteria, a 10 percent rating may 
be assigned for a scar that is superficial, poorly nourished, 
and with repeated ulcerations or for a scar that is 
superficial and tender on painful on objective demonstration, 
under Diagnostic Codes 7803 and 7804, respectively.  In 
addition a scar may be evaluated based on limitation of 
function of the affected part under Diagnostic Code 7805.   
38 C.F.R. § 4.118 (2002).

Under the amended rating criteria, a 10 percent rating is 
assigned for scars on other than the head, face, or neck, 
that are deep (associated with underlying soft tissue damage) 
or that cause limited motion with area or areas exceeding 6 
square inches (39 sq. cm.) under Code 7801.  A 20 percent 
rating is award if the area or areas exceeds 12 square inches 
(77 sq. cm.).  A superficial and unstable (involving frequent 
loss of covering of skin over the scar) scar may be assigned 
a maximum 10 percent rating per Code 7803.  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note 1.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Similarly, a scar that is 
superficial and painful on examination may be assigned a 
maximum 10 percent rating by Code 7804.  Finally, a scar may 
also be evaluated based on limitation of function of the 
affected part under Code 7805.  38 C.F.R. § 4.118 (2006).

With respect to limitation of function of the affected part, 
38 C.F.R. § 4.71a, Diagnostic Code 5271 stipulates that an 
evaluation of 10 percent requires moderate limitation of 
motion of the ankle and 20 percent requires marked limitation 
of motion.  38 C.F.R. § 4.71a (2006).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for status post skin 
graft with rotation flap left lateral malleolus.  VA medical 
records show that following an orthopedic surgery on her left 
ankle in July 1999, which involved a triple arthrodesis, the 
veteran underwent a skin graft with a rotation flap in August 
1999 for a non-healing left ankle wound.  In March 2000, she 
complained of having left ankle pain.  Physical examination 
showed healed medial and lateral incisions with skin graft 
laterally.  In November 2000, the veteran complained of pain 
with walking and standing.  Physical examination showed 
closed, healthy skin over multiple incision sites of the left 
ankle.  Motion of the ankle and hind foot was painful and 
there was minimal motion with the valgus hind foot and wide 
hind foot with flap.  The veteran was diagnosed as having 
painful hind foot with tibiotalar nonunion, status post 
multiple surgeries, with arrange ankle-fixation orthosis to 
decrease motion and relieve pain.  In February 2002, multiple 
scars were observed anteriorly, medially and laterally and 
the skin was noted as very thin.  The veteran underwent left 
lower leg amputation in May 2002.  

For the time period from July 1999 to May 2002, the Board 
finds that the above-described evidence is indicative of no 
more than a 10 percent evaluation for status post skin graft 
with rotation flap left lateral malleolus.  As noted above, 
the RO rated the veteran's disability under Diagnostic Code 
7803.  A 10 percent disability rating is the maximum rating 
assignable under Diagnostic Codes 7803 and 7804 (both before 
and after August 30, 2002) and under Diagnostic Code 7802 
(after August 30, 2002).  

Consideration has been given as to whether a higher rating 
could be assigned under Diagnostic Code 7801 (after August 
30, 2002).  In this regard, the Board notes that the scar(s) 
on the veteran's left ankle were less than the 12 square 
inches (77 square centimeters) required under Diagnostic 
Codes 7801 for a 20 percent rating.  On July 20, 1999, the 
scar measured approximately 4 x 1 x .5 centimeters.  On July 
26, 1999, the scar measured 6 x 1.7 x .5 centimeters.  On 
August 31, 1999, there was a 3 x 2 centimeter split thickness 
skin graft to the left lateral foot and a 5 x 5 centimeter 
rotation flap.  Therefore, a higher rating under Diagnostic 
Code 7801 is not warranted.

Consideration has also been given as to whether a higher 
and/or separate rating could be assigned under Diagnostic 
Code 7805 (both before and after August 30, 2002).  See 
Esteban.  Nevertheless, the evidence of record does not show 
that a higher rating could be assigned for limitation of 
function of the left ankle due to the residual scar.  The 
veteran did have limitation of motion of her left ankle.  Her 
limitation of motion, however, was an intentional result of 
her orthopedic surgery.  The November 2000 treatment record 
noted that the veteran underwent an arrange ankle-fixation 
orthosis to decrease motion and relieve pain.  There is no 
indication that her scar(s) caused any additional limitation 
of function.  Therefore, a higher and/or separate rating 
under Diagnostic Code 7805 (both before and after August 30, 
2002) is not warranted.

For the time period from May 2002 to the present, the Board 
finds that a higher rating is likewise not warranted for 
status post skin graft with rotation flap left lateral 
malleolus.  The veteran underwent a below the knee left leg 
amputation in May 2002 and, therefore, there are no longer 
scars to rate for that time period.

For the reasons stated above, the preponderance of the 
evidence is against a rating higher than 10 percent for the 
veteran's status post skin graft with rotation flap left 
lateral malleolus.  Thus, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected status post skin graft with rotation 
flap of the left lateral malleolus is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


